PER CURIAM.
Motion to resettle order granted, by making the second paragraph thereof read as follows: “Unanimously ordered and adjudged that the judgment so appealed from be and the same is hereby unanimously affirmed, except as to the findings that Hollins & Co. on the 14th day of February, 1903, were the owners of all of the capital stock of the plaintiff; that there had been a general examination of all of the accounts, so as to make possible an accurate statement showing the respective indebtedness of the companies to each other; that interest should be awarded from September 1, 1894, amounting to $1,616,-680.15; and that September 1, 1894, was the date prior to which $1,740,258.38 over and above expenditures for which the plaintiff had been reimbursed by the defendant, had been expended by the plaintiff—without costs to either party in this court.” See, also, 151 App. Div. 465, 135 N. Y. Supp. 990.